B. FLETCHER, Circuit Judge,
dissenting.
FLETCHER, Circuit Judge.
I respectfully dissent. It was clear from the oral pronouncement of sentence that the period of incarceration was extended. But it was equally clear that this extension was intended to make Mattia eligible for sexual offender therapy at a Bureau of Prisons facility in Butner, North Carolina — treatment that the defendant and the government agreed was needed. The error in the written judgment meant that Mattia was ineligible for therapy in Butner, which required a minimum of twenty-four months’ custody. The transfer was not made; no treatment was provided. The defendant has already served a sentence commensurate with the Guidelines. More than a mere clerical error is involved here.